Citation Nr: 1423567	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether discontinuance of the appellant's dependency and indemnity compensation (DIC) benefits, effective December 14, 1996, was proper.     


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to July 1977 in the United Marines Corps.  The Veteran died during service in July 1977.  The appellant is her surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision (final discontinuance) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A review of the Virtual VA paperless claims processing system reveals documents duplicative of the evidence in the claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Although the appellant remarried before December 16, 2003, he was not 57 years of age at the time of his remarriage in December 1996.  Rather, he was 41 years of age at that time.  


CONCLUSION OF LAW

Discontinuance of the appellant's DIC benefits, effective December 14, 1996, was proper, such that the appeal is denied.  38 U.S.C.A. §§ 101, 103, 1311, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.55, 3.105(h), 3.500(n), 3.502(d) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

For the issue on appeal of whether discontinuance of the appellant's DIC benefits, effective December 14, 1996, was proper, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the appellant's claim is being denied as a matter of law because even if the appellant first notified the RO of his remarriage in December 1996, as he claims he did, this would impact neither the legality of the discontinuance, nor the effective date assigned for the discontinuance.  At the moment the appellant remarried in December 1996, he was no longer entitled to DIC benefits under VA law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the issue on appeal.  


II.  Background Facts and Contentions

The appellant was married to the Veteran from September 1976 to July 1977.  See September 1976 marriage certificate.  

In July 1977, the Veteran died during active service as the result of traumatic injuries sustained in a car accident.  See July 1977 death certificate.  

In December 1978, the appellant filed a DIC claim for service connection for the cause of the Veteran's death.  See December 1978 VA Form 21-534.  

In April 1979, the RO awarded the appellant DIC cause of death benefits.  As a result of this award, the appellant was sent monthly DIC benefit checks by VA thereafter.  

On December 14, 1996, the appellant remarried.  See December 1996 Certificate of Marriage. 

In October 2009, the RO sent the appellant a letter advising him that VA may discontinue his DIC benefits because he has not responded to earlier VA inquiries to clarify his current marital status.

In December 2009, the RO sent the appellant a proposed discontinuance letter informing him that VA proposes to discontinue his DIC benefits retroactive to April 1992, which was the date VA last received verification of his marital status.  

In December 2009, the appellant responded to the RO with a Declaration of Status of Dependents (VA Form 21-686(c)), informing VA of his remarriage in December 1996 to his new spouse.

In February 2010, the RO sent the appellant a final discontinuance letter informing him that VA was terminating his DIC benefits, effective December 14, 1996, which was the date of his remarriage.  

In a March 2010 Debt Management Center (DMC) letter, the appellant was notified of the amount of the overpayment ($123,122) created by DIC payments improperly paid to him from 1996 to 2009.  The record does not contain a notice of disagreement with that determination or a request for a waiver.  His August 2010 notice of disagreement specifically referenced the February 2010 rating decision.

The appellant has acknowledged that, after being awarded DIC benefits as a surviving spouse in 1979, he was aware that he had a duty to inform VA of any changes in his marital status.  On this point, he has asserted he sent written notification to VA of his remarriage in December 1996, January 1997, late 1999, and in early 2001.  He assumed that VA would tell him if there was any problem with continuing to receive DIC benefits.  Because he did not hear from VA regarding his remarriage in December 1996, he thought there was no problem with his continued receipt of DIC benefits.  He has vaguely suggested that there was confusion within VA regarding the proper spelling of his and the Veteran's names, identification of social security numbers, and the correct case numbers for VA files.  He has maintained that the effective date of the discontinuance of DIC benefits should be in 2009, as opposed to 1996.  He has stated that VA should have known of his change in marital status in December 1996, which is the date he alleges he initially provided written notification to VA of his remarriage.  He has contended that the RO did not engage in a complete review of all evidence in its possession when it determined the discontinuance of DIC benefits beginning in December 1996 was proper.  See December 2009 VA Form 21-686(c); August 2010 Notice of Disagreement (NOD); September 2011 VA Form 9.  


III.  Laws and Regulations

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2012).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2013); 38 C.F.R. § 3.5(a)(1) (2013).  

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2013).

As noted above, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to this general rule.  See 38 C.F.R. §§ 3.55(a)(1)-(10) (2013); see also 38 U.S.C.A. §§ 103(d), 1311(e).  Only one of the possible exceptions listed in 38 C.F.R. § 3.55(a) is potentially applicable here.  Specifically, pursuant to 38 C.F.R. § 3.55(a)(10)(ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.

Under 38 C.F.R. § 3.105(h), where a discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, marital, or other status, a proposal for the discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be discontinued effective as specified under the provisions of §§ 3.500 through 3.503 of this part.  Id.

Except as otherwise specified, the effective date of discontinuance of DIC benefits shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5112(a) (West 2002); 38 C.F.R. § 3.500 (2013).  The effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. §§ 3.500(n)(1); 3.502(d).  

Photocopies of documents necessary to establish birth, death, marriage, or relationship under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are acceptable as evidence if VA is satisfied that the copies are genuine and free from alteration.  38 C.F.R. § 3.204(c).

The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).


IV.  Analysis

Initially, as described above, precise procedural requirements must be followed by the RO in order to properly inform the appellant of the proposed discontinuance of DIC benefits.  The Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(h).  In other words, the discontinuance of DIC benefits for the appellant was procedurally proper.  Specifically, after the proposed discontinuance in a December 2009 decision, the appellant was given 60 days to present additional evidence and was notified at his address of record.  The appellant did not request a predetermination hearing.  Subsequently, the final discontinuance was issued in February 2010.  The effective date of the discontinuance of DIC benefits was December 14, 1996, which was the date of the appellant's remarriage, as specified under the provisions of §§ 3.500 through 3.503 of this part.  See 38 C.F.R. § 3.105(h).  Thus, all procedural requirements were met.  

Accordingly, the remaining issue is whether the discontinuance of DIC benefits was proper under applicable VA law and regulations.  That is, because under the general rule (38 C.F.R. § 3.50(b)(2)), the appellant's remarriage in December 1996 is a bar to eligibility for status as a surviving spouse, the central issue here is whether the appellant meets any of the exceptions for remarriage listed under 38 C.F.R. § 3.55(a).  As noted above, based on the appellant's assertions and the evidence of record, only one of the possible exceptions listed in 38 C.F.R. § 3.55(a) is potentially applicable here.  Specifically, pursuant to 38 C.F.R. § 3.55(a)(10)(ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.  

In the present case, this potential exception is not established.  Although the appellant remarried before December 16, 2003, he was not 57 years of age at the time of his remarriage in December 1996.  Rather, he was 41 years of age at that time (his birth date is June 8, 1955).  Therefore, his remarriage in December 1996 means he was no longer entitled to DIC benefits at that time because he was no longer a "surviving spouse" under VA law.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  

Moreover, the effective date for the discontinuance of DIC benefits assigned by the RO (December 14, 1996) was proper under VA law as well.  See 38 U.S.C.A. § 5112(b)(1) (the effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs).  See also 38 C.F.R. §§ 3.500(n)(1); 3.502(d).  In fact, the effective date actually should have been earlier, as November 30, 1996, would have been the last day of the month before his remarriage.

The Board acknowledges the appellant's contentions that he sent written notification to VA of his remarriage in December 1996, January 1997, late 1999, and again in early 2001.  He has argued that VA should have taken action to discontinue his DIC benefits back in 1996 or 1997.  However, he has not submitted any copies of these purported notifications to VA.  In addition, a review of the claims folder, Virtual VA, and VBMS does not contain any of these alleged notifications.  Moreover, a review of the Veterans Appeals Control and Locator System (VACOLS) and VBMS and Virtual VA does not reveal copies of these purported notifications in any separate claims folder for the appellant.  

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no evidence that the RO did not properly fulfill its duty in handling any mail or other correspondence that would have been submitted by the appellant.  The appellant's allegation that he previously filed notices of his remarriage to VA is unsupported by the evidence of record and is insufficient to rebut the presumption of regularity.  None of the appellant's purported remarriage notifications are of record.  

Therefore, the Board finds that the appellant's assertions concerning his alleged notifications to VA of his remarriage are not credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative).  On this issue, the RO had previously sent the appellant a March 1992 Marital Status Questionnaire (VA Form 21-0537) advising him that a surviving spouse's entitlement to DIC ends with remarriage.  The appellant was further advised to report any change in his marital status.  Notably, the appellant responded in April 1994 that he was not remarried.  His response is documented in the claims folder.  Therefore, he had actual knowledge of his duty to report any remarriage.  Moreover, the claims folder contains two letters sent by VA dated in December 2007 and December 2008 (VA Forms 21-8741-1), advising the appellant to report any marital status changes and informing him that a surviving spouse who is as at least 57 years old and remarries on or after December 2003 may continue to receive DIC.  The appellant was also provided a toll-free phone number in order to contact VA.  These VA letters were clearly sent to the most current address of record provided by the appellant at that time.  None of these letters were returned as undeliverable.   There is no indication from the appellant or any evidence of record that he called by phone to VA to update his marital status until December 2009.  In fact, an October 2009 letter from VA confirms that the appellant failed to respond to these earlier inquiries from VA regarding his current marital status.  As a consequence, the appellant was advised that his DIC benefits would have to be terminated in December 2009.  It was only at that juncture in December 2009 that the appellant responded to VA's inquiries regarding his marital status.  These facts diminish the credibility of his assertions.  

In any event, for the sake of argument, even if the Board were to assume that the appellant did previously inform VA of his remarriage in December 1996, January 1997, late 1999, and again in early 2001, this would not change the propriety of the discontinuance or the effective date assigned for the discontinuance.  Regardless of any date of notification issues, VA law is clear:  the effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs, which in this case is approximately October 1996.  See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. §§ 3.500(n)(1); 3.502(d).  
In other words, as of the date of his October 1996 remarriage, the appellant was no longer considered a "surviving spouse" pursuant to VA law and regulation.  Thus, even if the appellant did send earlier notification to VA (which the Board does not concede here), it would not change the outcome of this case.  See e.g., Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

Based on the foregoing, discontinuance of the appellant's DIC benefits, effective December 14, 1996, was proper.  The appellant's contentions to the contrary must be denied as a matter of law.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Discontinuance of the appellant's DIC benefits, effective December 14, 1996, was proper, such that the appeal is denied.   



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


